United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-1728
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                            Eric Joseph Holloway

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
                 for the Southern District of Iowa - Eastern
                               ____________

                       Submitted: September 7, 2021
                        Filed: September 10, 2021
                              [Unpublished]
                              ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
       Eric Holloway appeals the sentence the district court1 imposed after he pled
guilty to drug and firearm offenses. His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).2

       After careful review, we conclude that the district court did not abuse its
discretion in sentencing Holloway, as there was no indication that it overlooked a
relevant 18 U.S.C. § 3553(a) factor, or committed a clear error of judgment in
weighing relevant factors, see United States v. Salazar-Aleman, 741 F.3d 878, 881
(8th Cir. 2013) (standard of review); and the sentence was within the Guidelines
range, see United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).
Furthermore, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion and affirm.
                       ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
      2
        In reviewing the briefing here, we believe the brief comes dangerously close
to failing to comply with the mandate of Anders. We remind counsel that the
obligation associated with filing an Anders brief is to advocate for the appellant, and
counsel should make specific reference to anything in the record that might arguably
support the appeal. See Evans v. Clarke, 868 F.2d 267, 268 (8th Cir. 1989).

                                         -2-